On Petition foe a Eeheaeing.
Biddle, J.
The petition for a rehearing in this case is elaborate and forcible, far more exhaustive of the subject than the original brief. For its ability we commend it, but suggest that the result of the labor bestowed upon it ought to have been brought before us when the cause was submitted. It adds greatly to the burdens of this court to first tax its industry and experiment upon its opinions, and then, when not satisfactory, to afterwards present the case. The labor necessary to be bestowed on this petition is equal to that at first required in the examination of the record. Thus our work has to be done twice. Nevertheless, we have given the petition full and careful consideration, and have deliberately reconsidered the opinion pronounced. After all our labor, we are still satisfied with the judgment rendered, and overrule the petition.